This year we are
celebrating the fiftieth anniversary of the Universal
Declaration of Human Rights. In our global community,
the issue of human rights is the concern of us all. For this
reason the Government of Norway welcomes the fact that
human rights are now being given increased priority in
the work of the United Nations. Adoption by the General
Assembly of a declaration on human rights defenders on
the International Human Rights Day, on 10 December,
would represent proof of our strong commitment in this
field.
Human rights is basically about human dignity â€”
about protecting the individual against oppression and
exploitation, poverty and injustice, marginalization and
degradation. The struggle for civil and political rights and
for social, economic and cultural rights must be one and
the same struggle. When we address breaches of civil and
political rights, we must also address the issues of
development and poverty.
As a new millennium is upon us, one of our most
fundamental challenges is the realization of a humane
world. This must be more than a vision. It is a moral
imperative. All Governments endeavouring to implement
and promote respect for human rights in their societies
deserve our wholehearted support. Democracy,
transparency and good governance are essential for
economic growth, sustainable development and political
stability. Governments that continue to disregard basic
30


human rights norms deprive their populations not only of
political freedom, but also of improved economic
conditions.
The pursuit of a humane world requires new
approaches. And new tools. A good example of this
approach is the Ottawa Convention on the Prohibition of
the Use, Stockpiling, Production and Transfer of Anti-
personnel Mines and on Their Destruction, which was
negotiated in Oslo. With the ratification by Burkina Faso,
presently chairing the Organization of African Unity
(OAU), as the fortieth country, the Ottawa process has in
less than two years produced a binding international legal
instrument which will enter into force early next year. This
has been made possible by a new diplomacy reaching
beyond relations between States to engage individuals and
non-governmental organizations.
Our efforts to rid the world of the scourge of anti-
personnel mines must be intensified so that we can reach
the objectives set out in the Ottawa process. Norway has
already made a commitment of $120 million over a five-
year period to mine action programmes, including
assistance to mine victims. We call on other Governments
to join in this endeavour. The United Nations has a central
role to play in these efforts.
The partnership between Governments, international
organizations and civil society demonstrated throughout the
Ottawa process should be pursued in our new drive to
restrict proliferation of small arms and light weapons. In
recent years it has become evident that small arms are a
formidable barrier to ending violent conflicts and
consolidating peace, political stability and reconstruction of
war-torn societies. We need to intensify and harmonize our
efforts to combat the illegal trade in and proliferation of
such arms, which account for most casualties in todayâs
conflicts.
Norway has committed considerable resources to
immediate action to assist populations in war-torn societies.
We support demobilization and arms collection programmes
in a number of countries, and we have raised the question
of what role United Nations peacekeeping operations could
play in these areas. To further strengthen these efforts,
Norway proposes the establishment of a trust fund to
combat the widespread proliferation and illegal use of small
arms, in particular through the collection and destruction of
such weapons at the end of armed conflicts. Norway will
pledge 15 million Norwegian kroner (NKr) â€” about $2
million â€” to the establishment of such a trust fund and
calls on other countries to follow suit. We propose that the
United Nations Development Programme (UNDP) be
charged with the management of the fund.
Norway is gravely concerned by the recent
underground nuclear tests by India and Pakistan. I would
like to emphasize the crucial importance of both the
Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) and the Comprehensive Nuclear-Test-Ban Treaty
(CTBT) for international efforts to prevent the
proliferation of nuclear weapons and achieve nuclear
disarmament. Therefore, Norway urges all countries to
join the NPT and the CTBT. We believe the United
Nations should serve as an important forum for
strengthened dialogue and exchange of information on
non-proliferation and nuclear disarmament and that it
should contribute to more transparency and confidence in
these crucial matters.
The current world economic crisis clearly illustrates
that we are all part of a single global economy. It also
illustrates that we are far from fully understanding the
powerful forces of globalization, and even further from
being able to adequately manage them. The international
financial crisis has led to soaring unemployment,
plummeting living standards and shattered expectations of
a better life for millions of people.
We clearly need a better understanding and better
management of the global economy. My Government
shares the serious concern expressed by the recent summit
meeting of the Non-Aligned Movement in Durban. While
the process of globalization has led to greater economic
opportunities for many, a large number of developing
countries are being left even further behind in the wake
of the increasing integration of the world economy.
As was pointed out during last weekâs high-level meeting
on globalization and development here at the United
Nations, there is no alternative to multilateral cooperation
efforts if we are to maximize the positive effects of
globalization, while minimizing its negative aspects.
While our planet is shrinking, the income gap
continues to grow â€” between as well as within nations.
At the same time, we are experiencing a steep reduction
in official development aid from North to South. It is a
regrettable fact that the industrialized countries are
increasingly distancing themselves from the agreed United
Nations target of 0.7 per cent of gross national product
for development purposes.
31


Developed and developing countries alike are accusing
each other of broken promises and failure to live up to their
commitments. What we need is a new partnership based on
result-oriented policies in developing countries and a
commitment on the part of the developed countries to reach
the 0.7 per cent target within an agreed time-frame.
Norway, which has been well above this target for decades,
is actively seeking to counter the growing donor fatigue and
intends to further increase its official development
assistance in the years ahead.
Many of our most pressing problems are international
in nature and global in scope. International crime and
terrorism, environmental degradation and the spread of
disease do not need passports to cross borders. They are
global problems, requiring global solutions.
As the world changes, so must the United Nations. We
have previously commended the Secretary-General for his
reform agenda. Much has already been done. It is now up
to us, the Member States, to promote the reform process
throughout the whole United Nations system.
We cannot ask the United Nations to do more and
perform better, while at the same time cutting back on its
resources. As a very minimum, all Member States must
honour their legal commitments and pay their dues in full,
on time and without conditions.
For the poorest and most heavily indebted developing
countries, the debt problem represents one of the main
obstacles to development. Urgent action is needed to end
the unsustainable debt burden of these countries. Norway
for its part will launch a comprehensive national debt relief
strategy. The strategy will form the basis for our policy for
supporting and strengthening the international debt relief
schemes. It will also contain additional debt reduction
measures on a bilateral basis which will be applied on top
of the reductions made under multilateral operations.
No investments yield a higher return than investments
in basic social services â€” in primary health and education.
Since the World Social Summit, Norway has actively
advocated the 20/20 principle. This calls for a mutual
commitment between developed and developing countries
to allocate 20 per cent of official development assistance
and 20 per cent of national budgets, respectively, to basic
social programmes. We encourage all countries to adhere to
this target.
Economic growth and social development underpin
political stability. But political stability and good
governance are also prerequisites for sustained economic
development. While the United Nations should retain its
vital role in economic, environmental and social affairs,
the Organization must also involve itself more extensively
in conflict prevention, crisis management and peace-
building efforts. In two weeksâ time we will be
commemorating the fiftieth anniversary of United Nations
peacekeeping operations. The United Nations has proved
indispensable for maintaining stability, peace and security
for millions of people, for which it was awarded the
Nobel Peace Prize 10 years ago. At this juncture, we
pledge our continued support for the United Nations
peacekeeping endeavours. The Organizationâs capacity
must be further enhanced, not least with regard to rapid
response to armed conflicts.
In particular, we wish to honour those who have
given their lives under the United Nations flag. The
increasing number of casualties among United Nations
personnel on missions abroad has made us more aware of
the security situation for United Nations staff. Today, the
Geneva Conventions go a long way in protecting
uniformed personnel in combat situations. United Nations
personnel working to promote and alleviate the suffering
created by war are not protected in the same way under
international law. It is therefore important to improve the
security situation of United Nations staff, and we urge
more countries to sign and ratify the Convention on the
Safety of United Nations and Associated Personnel.
To further facilitate the United Nations role in
preventing conflicts, Norway took the initiative two years
ago to establish a Trust Fund for Preventive Action. This
fund has made it possible for the United Nations to
undertake preventive missions and diplomatic initiatives
it otherwise would not have the resources to carry out.
Some countries have made contributions to the fund. We
encourage others to do the same.
To enable the Security Council to better fulfil its
prime task of preventing conflict and securing
international peace, it is important to enhance its
legitimacy while not compromising its efficiency. We
need to find broad-based solutions which better reflect the
political realities of today.
Conflict prevention, crisis management and peace
building clearly require a coordinated approach. We must
secure a better unity of purpose and integrate United
Nations peace-building efforts with those of other
stakeholders. Norway will be taking over the
chairmanship of the Organization for Security and
32


Cooperation in Europe (OSCE) in 1999, and we are
determined to further refine the already well established
working relationship between the United Nations and the
OSCE.
Most armed conflicts of today are taking place within
States. Civilians are increasingly affected, and indeed
singled out as military targets. In this context, the adoption
in Rome a few months ago of the statute establishing an
International Criminal Court is truly a historic achievement.
The existence of a permanent, global institution of this kind
will allow us to address the serious problem of impunity
and will significantly enhance deterrence of the most
heinous international crimes. The statute also provides for
credible protection against biased, arbitrary and otherwise
unwarranted prosecutions.
We need more, not less, involvement of the United
Nations and regional organizations to prevent underlying
conflicts from bursting into flames. In Kosovo, we have in
the last few months witnessed an alarming deterioration,
where the parties seem determined to resolve the conflict
by military means. There is an urgent need for a ceasefire,
access for international humanitarian organizations to all
parts of Kosovo and stronger involvement by the
international community, in order to facilitate a negotiated
political solution.
Five years ago the Oslo Accord was signed in
Washington, and gave hope for a peaceful future for the
people of the Middle East. Although progress has been
made, the peace process is today in serious difficulties.
There is, however, no alternative to a negotiated settlement.
The responsibility for advancing the peace process lies first
and foremost with the parties themselves. We therefore urge
the parties to do their utmost to build confidence and
cooperation and to refrain from all unilateral measures and
actions designed to pre-empt the outcome of the final status
negotiations.
Although developments in Latin America in general
have been positive over the past few years, there are still
situations that give cause for concern. Every support should
be given to the new Government in Colombia in its efforts
to end the armed conflict. The international community
should also give continued support to the implementation of
the peace accords in Guatemala. Consolidating the peace is
as important as ending the war.
Norway commends the Secretary-General for his
report on security and development in Africa. Recent
developments are indeed worrying and may threaten the
stability and future prospects of large parts of the
continent. The African nations themselves have the prime
responsibility for ensuring a political climate that is
conducive to stability and economic growth.
However, the international community must provide
political support and assist in mediation, peacekeeping,
humanitarian aid, human rights enhancement,
demobilization efforts and institution-building. It is vital
that these activities be coordinated and mutually
supportive. Here the United Nations must play a leading
role, in close cooperation with the Organization of
African Unity and the subregional organizations. We
follow with great interest the ongoing work by the
Security Council in this respect, and we look forward to
the discussions on the General Assemblyâs follow-up of
the Secretary-Generalâs report during this session.
If we are to meet effectively the many global
problems facing us, there is no alternative to concerted
multilateral action. We must build a future based on
international law, where solidarity and social
responsibility are not confined within national boundaries,
but stretch across borders and continents. We, as
Governments, must do this in close cooperation with civil
society, with non-governmental organizations. In all this,
the United Nations must be at the very centre of our
multilateral efforts.
















